Citation Nr: 1627293	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  15-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the sciatic nerve in the right lower extremity.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral foot disability.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a chronic sleep impairment disability.

7.  Entitlement to service connection for a lung disability.



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had service in the Army from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a July 2015 rating decision by the VA RO in St. Paul, Minnesota.  Jurisdiction of these matters currently resides with the RO in Winston-Salem, North Carolina.

In the February 2014 rating decision, the RO granted service connection for diabetes mellitus type II, peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity at initial 20 percent disability evaluations, effective May 6, 2013.  The RO also denied service connection for a lung disability, a sleep impairment disability, a skin condition of the feet disability and depression.  

The Board notes that in the February 2014 rating decision, the RO denied the Veteran's claim for service connection for a skin condition of the feet disability without first addressing whether new and material evidence had been presented to reopen the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the July 2015 rating decision, the RO denied service connection for PTSD and denied service connection for adjustment disorder with mixed anxiety and depressed mood.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the RO adjudicated separate claims for PTSD and depression in its February 2014 and July 2015 rating decisions, in accordance with Clemons, the Board has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran revoked his authorization for representation by a private attorney in this matter, and the private attorney withdrew as the attorney of record.  The Veteran has not designated new representation in this matter and is unrepresented at this time.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to service connection for a chronic sleep impairment disability and entitlement to service connection for a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that the Veteran's type II diabetes mellitus treatment requires the use of oral hypoglycemic agents, but has not required restriction of activities.

2.  The Veteran exhibits radiculopathy consistent with moderately severe incomplete paralysis in the left lower extremity.  Complete paralysis has not been demonstrated.

3.  The Veteran exhibits radiculopathy consistent with moderately severe incomplete paralysis in the right lower extremity.  Complete paralysis has not been demonstrated.

4.  In a February 2010 rating decision, the RO denied service connection for bilateral foot problems.  The Veteran did not timely perfect an appeal of this determination.

5.  Evidence received since the February 2010 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a bilateral foot disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for an initial rating of 40 percent disability for peripheral neuropathy of the sciatic nerve in the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an initial rating of 40 percent disability for peripheral neuropathy of the sciatic nerve in the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2015).

4.  The February 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

5.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a November 2013 letter, prior to the date of the issuance of the appealed February 2014 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claims for higher initial ratings for peripheral neuropathy of the bilateral lower extremities.  However, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted for peripheral neuropathy of the bilateral lower extremities and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in December 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the December 2013 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Regarding the Veteran's new and material evidence claim, the Board notes that the duty to assist under 38 C.F.R. § 3.159(c) (4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As explained below, new and material evidence has not been submitted to reopen the previously disallowed claim of service connection for a bilateral foot disability.  As such, further examinations are not required in connection with this claim.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's previous representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 





I.  Higher Initial Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of her right lower extremity pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Type II Diabetes Mellitus

In the February 2014 rating decision, the RO granted service connection for diabetes mellitus type II at an initial 20 percent disability evaluation effective May 6, 2013 under Diagnostic Code 7913.  See 38 C.F.R. § 4.119 (2015). 

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Factual Background and Analysis

The Veteran underwent a VA examination in December 2013.  The Veteran used a prescribed oral hypoglycemic agent but did not require a regulation of activities as part of a medical management of diabetes mellitus.  The Veteran visited his diabetic care provider less than 2 times a month for episodes of ketoacidosis or hypoglycemic reactions.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  He did not have progressive unintentional loss of weight or loss of strength attributable to diabetes mellitus.  The Veteran's diabetes mellitus did not impact his work.  He had diabetic neuropathy but no other diabetic complications

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 20 percent disability rating for his service-connected type I diabetes mellitus disability.

As noted above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require (1) insulin, (2) a restricted diet, and (3) regulation of activities.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991).

The evidence of record further indicates that the Veteran he has been prescribed oral hypoglycemic agents.  Thus, one out of the three requirements for a higher disability evaluation is met. 

However, there is no evidence of restriction of activity or a restricted diet.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities".  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The objective medical evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.  On the contrary, the December 2013 VA examiner specifically noted that the Veteran did not require regulation of activities as part of medical management of his diabetes.

The Board therefore finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913. 

As the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for a type II diabetes mellitus disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Peripheral Neuropathy

In the February 2014 rating decision, the RO granted service connection for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity at initial 20 percent disability evaluations, effective May 6, 2013 under Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Factual Background and Analysis

The Veteran underwent a VA examination in December 2013.  The examiner noted that the Veteran had peripheral neuropathy of the left and right lower extremities as a result of his diabetes.  This condition began as numbness but had worsened to a sensation of his feet burning.  He did not have constant pain but he did have moderate intermittent pain, paresthesias and numbness of the right and left lower extremities.   The neurological examination was normal.  His reflex testing revealed decreased (1+) sensation of the bilateral knees and ankles.  He had decreased touch sensation in the feet/toes.  There was no muscle atrophy and there were no trophic changes attributable to diabetic neuropathy.  The examiner indicated that the Veteran had moderately severe incomplete paralysis of the sciatic nerve in the left and right lower extremities.  The examiner also noted that the Veteran's diabetic peripheral neuropathy mildly impaired his ability to work.  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 40 percent disability ratings for peripheral neuropathy of the left and right lower extremities are warranted.

The Veteran's peripheral neuropathy of the left and right lower extremities have been manifested by moderate intermittent pain, paresthesias and numbness of the right and left lower extremities as well as decreased reflexes and decreased sensation of the bilateral knees, ankles and feet/toes.  

Moreover, the December 2013 VA examiner specifically described the Veteran's neurological symptoms as moderately severe incomplete paralysis of the sciatic nerve of the left and right lower extremities which corresponds directly with a 40 percent evaluation under Diagnostic Code 8520.

In light of the above, the evidence of record supports initial ratings of 40 percent for moderately severe symptoms under Diagnostic Code 8520 as the medical evidence as a whole supports a disability picture consistent with moderately severe incomplete paralysis of the sciatic nerve of the left and right lower extremities. 

However, the Board does not find that an initial rating in excess of 40 percent is warranted for the Veteran's bilateral peripheral neuropathy of the lower extremities disabilities.  As noted above, to warrant a rating in excess of 40 percent under Diagnostic Code 8520, there must be severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity. 

In this instance, there is no evidence that the Veteran has severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of either lower extremity.  There has been no evidence of atrophy as the December 2013 VA examiner indicated that there was no atrophy.   

Again, the December 2013 VA examiner specifically determined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve of the right and left lower extremities.  As noted above, a 40 percent evaluation is warranted under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.

In reaching the above decision, the Board is sympathetic to the argument of this Veteran.  The Veteran is competent to make statements as to his observations and well as some matters of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the applicable rating criteria provide that symptoms to which the Veteran has testified, such as pain, numbness, and weakness, do not warrant a rating in excess of 40 percent in the absence of examination findings of severe incomplete paralysis of the sciatic nerve of the lower extremity.

C. Extraschedular Evaluation

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus and peripheral neuropathy disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the service-connected diabetes mellitus and peripheral neuropathy disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

II.  Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in April 2013.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a February 2010 rating decision, the RO denied service connection for bilateral foot problems on the basis that the evidence did not show a confirmed diagnosis of a bilateral foot disability and there was no objective evidence to link any claimed bilateral foot disability to service.  

The Veteran did not file a notice of disagreement with the February 2010 rating decision within a year following notification of the denial.  Thus, it became final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In April 2013, the Veteran filed a claim for a skin condition of the feet disability.

Here, the last final denial of the claim is the February 2010 rating decision which denied entitlement to service connection for bilateral foot problems.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

As noted above, the February 2010 rating decision denied service connection for bilateral foot problems on the basis that the evidence did not show a confirmed diagnosis of a bilateral foot disability and there was no objective evidence to link any claimed bilateral foot disability to service.

Evidence received since the February 2010 rating decision includes VA treatment records.  However, these records are silent for complaints, treatments or diagnoses related to a bilateral foot disability.  
	
The Board finds that the evidence received since the February 2010 rating decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in February 2010.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for a bilateral foot disability.  Significantly, competent evidence of a current bilateral foot disability or a link of a current bilateral foot disability to the Veteran's service has not been added to the record.  Overall, there is no competent evidence or opinion suggesting that the Veteran has a current bilateral foot disability or that any current bilateral foot disability is in any way related to his service.

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's new statements submitted since the February 2010 rating decision are insufficient to reopen the claim.  

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a bilateral foot disability is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2015).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for residuals of a bilateral foot disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence of a current bilateral foot disability that is due to service, the claim for service connection for a bilateral foot disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2015).  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II is denied.

Entitlement to an initial rating of 40 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating of 40 percent for peripheral neuropathy of the sciatic nerve in the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits. 

As new and material evidence has not been received, reopening of the claim for service connection for a bilateral foot disability is denied. 


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for an acquired psychiatric disorder to include PTSD, service connection for a chronic sleep impairment disability and service connection for a lung disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's acquired psychiatric disorder to include PTSD disability, the Board notes that the Veteran underwent a VA examination in June 2015.  The examiner found that the Veteran did not meet the criterion for a diagnosis of PTSD. The Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The examiner indicated that the Veteran's adjustment disorder with mixed anxiety and depressed mood developed in response to the stressors associated with his medical conditions and the impact of these conditions on his ability to work.  Notably, the examiner did not specifically identify which of the Veteran's medical conditions were causing the Veteran's adjustment disorder with mixed anxiety and depressed mood.

As noted above, the Veteran is currently service-connected for type II diabetes mellitus and peripheral neuropathy of the left and right lower extremities.  Additionally, as addressed above, service connection has been granted for a skin condition of the feet disability.

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As a result, the Board finds that additional development is needed to determine whether the Veteran's acquired psychiatric disorder to include PTSD disability is related to his active duty service to include as being caused or aggravated by his service-connected diabetes mellitus, peripheral neuropathy and skin condition of the feet disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

The Board also notes that based on the June 2015 examination, the RO in its July 2015 rating decision denied service connection for PTSD as there was no current diagnosis of PTSD.

However, a subsequent July 2015 VA treatment report provided a diagnosis of PTSD by a VA psychologist.

As there is now evidence of a possible current acquired psychiatric disability to include PTSD, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for an acquired psychiatric disability to include PTSD.

Therefore, a new medical opinion by a psychologist or psychiatrist to determine whether the Veteran has an acquired psychiatric disorder to include PTSD that satisfies the required criteria is also needed.

Regarding the Veteran's claim for a chronic sleep impairment disability, the June 2015 VA examiner provided a diagnosis of chronic sleep impairment and noted that the Veteran began having problems initiating sleep in response to the stressors associated with his medical conditions and the impact of these conditions on his ability to work.  Again, the examiner did not specifically identify which of the Veteran's medical conditions were causing the Veteran's sleep difficulties.

As a result, the Board finds that additional development is needed to determine whether the Veteran's chronic sleep impairment disability is related to his active duty service to include as being caused or aggravated by his service-connected diabetes mellitus and peripheral neuropathy disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Regarding the Veteran's claimed lung disability, the Veteran has current diagnoses of chronic obstructive pulmonary disorder (COPD) and emphysema.

The Board notes that exposure to herbicide agents such as Agent Orange is conceded in this case, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agent, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. §1116 (West 2014); 38 C.F.R. § 3.307, 3.309(e), 3.313 (2015).  Emphysema and COPD are not disabilities subject to presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e). 

However, the Board must also consider whether the Veteran's lung was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Additionally, a January 1968 service treatment record noted that the Veteran was treated for an upper respiratory infection.  On his December 1970 Report of Medical History, the Veteran also noted frequent colds and occasional pain in his chest.   

The Board notes that since the Veteran has yet to undergo a VA examination for his claimed lung disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a lung disability, to include as due to exposure to herbicides.  See 38 U.S.C.A. § 5103A (d) (2) (West 2014), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon, supra.

The Board finds that an examination is needed to specifically address whether or not the Veteran's lung disability was a result of his service or was directly caused by the Veteran's in-service herbicide exposure.  See Combee; supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner that examined the Veteran for his claimed acquired psychiatric disability in June 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal, to include PTSD.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service, to include a fear of hostile military or terrorist activity.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such psychiatric disorder, to include PTSD if diagnosed, is caused or aggravated by his service-connected diabetes mellitus, peripheral neuropathy or skin condition of the feet disabilities.

If the examiner finds that the Veteran's acquired psychiatric disorder to include PTSD disability has been permanently aggravated/worsened by his service-connected diabetes mellitus, peripheral neuropathy or skin condition of the feet disabilities, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Return the claims file to the examiner that examined the Veteran for his claimed sleep impairment disability in June 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such sleep disorder, is related to the Veteran's active duty service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran's chronic sleep impairment disability, is caused or aggravated by his service-connected diabetes mellitus, peripheral neuropathy or skin condition of the feet disabilities.

If the examiner finds that the Veteran's chronic sleep impairment disability has been permanently aggravated/worsened by his service-connected diabetes mellitus, peripheral neuropathy or skin condition of the feet disabilities, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  The Veteran should be scheduled for a VA medical examination for his claimed lung disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's lung disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's lung disability was incurred in or aggravated by the Veteran's active duty military service.  The examiner should specifically address whether the Veteran's lung disability was caused by or the result of his conceded in-service herbicide exposure.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


